UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): August 18, 2011 BENIHANA INC. (Exact name of registrant as specified in its charter) Delaware 0-26396 65-0538630 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 8685 Northwest 53rd Terrace, Miami, Florida (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (305) 593-0770 None Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): xWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On August 18, 2011, members of Benihana Inc.’s senior management presented the information about Benihana Inc. described in the slides attached to this report as Exhibit 99.1. The slides set forth in Exhibit 99.1 are incorporated by reference herein and such slides may be presented in the future in connection with management presentations concerning the Company. Item9.01Financial Statements and Exhibits (d)Exhibits: Exhibit Number Exhibit Slides from Benihana Inc.’s presentationmade on August 18, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BENIHANA INC. Dated: August 18, 2011 By:/s/ Richard C. Stockinger Richard C. Stockinger Chairman, Chief Executive Officer and President
